UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6607



DEXTER MCPHAIL,

                                              Plaintiff - Appellant,

          versus


RHONDA RAYNOR; NORMAN WAYNE NAYLOR,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:07-ct-03024-D)


Submitted: June 21, 2007                      Decided:   June 29, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dexter McPhail, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dexter   McPhail   appeals    the   district   court’s    order

dismissing his action pursuant to 42 U.S.C. § 1983 (2000) for

failure to state a claim upon which relief can be granted.         We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.         McPhail v.

Raynor, No. 5:07-ct-03024-D (E.D.N.C. Mar. 27, 2007).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                - 2 -